EXHIBIT 10.42E

Clean Harbors, Inc.

Restricted Stock Award Agreement

Employee:

Number of Shares:

Date of Award:

Vesting Start Date:

THIS AGREEMENT (the “Agreement”) is made as of the date set forth above between
Clean Harbors, Inc., a Massachusetts corporation (the “Company”), and the
above-referenced employee (the “Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows.

1.                 Issuance of Shares and Vesting.

Concurrently with the execution hereof, the Company hereby grants to the
Participant             shares of Common Stock, par value $.01 per share, of the
Company (the “Shares”) an award of Restricted Stock pursuant to the terms of the
Company’s 2000 Stock Incentive Plan, as amended (the “Plan”),  which is
incorporated herein in its entirety by this reference (and any capitalized terms
that are not defined herein shall have the meaning ascribed to such term in the
Plan). The Participant hereby accepts the award and agrees to acquire and hold
the Shares subject to the terms and provisions set forth in the Plan and the
additional terms and provisions contained herein. The Company will promptly
issue a certificate or certificates registered in the Participant’s name
representing the Shares, with such certificates to be held in escrow in
accordance with the terms of Section 3 hereof. Through and including the
Termination Date (as defined in Section 2 hereof), the Shares shall vest in the
Participant in such amounts and on such dates as are set out in Attachment A
(the “Vesting Schedule”). Notwithstanding the Vesting Schedule, one hundred
(100%) percent of the Shares shall vest in the event of a Change of Control of
the Company. A Change of Control of the Company shall be deemed to have occurred
if the Company is a party to any merger, consolidation or sale of assets, or
there is a tender offer for the Company’s common stock, or a contested election
of the Company’s directors, and as a result of any such event, either (i) the
directors of the Company in office immediately before such event cease to
constitute a majority of the Board of Directors of the Company, or of the
company succeeding to the Company’s business, or (ii) any company, person or
entity (including one or more persons and/or entities acting in concert as a
group) other than an affiliate of the Company gains “control” (ownership of more
than fifty (50%) percent of the outstanding voting stock of the Company) over
the Company. The concept of “control” shall be deemed to mean the direct or
indirect ownership, beneficially or of record, of voting stock of the Company.

2.                 Forfeiture of Unvested Shares.

If the Participant ceases to be employed by the Company (or any subsidiary or
parent corporations as are included in the term “Company” as defined in the
Plan) for any reason (including, without limitation, death, disability,
termination or voluntary resignation), the Company shall automatically reacquire
any of the Shares which have not vested in accordance with this Section 1 (the
“Unvested Shares”) as of the effective date of such cessation (the “Termination
Date”) and the Participant shall forfeit such Unvested Shares unconditionally
and shall have no further right or interest in such Shares unless the Company
agrees in writing to waive its reacquisition right as to some or all of the
Unvested Shares.

3.                 Custody of Stock Certificates.

a.                 Concurrently with the execution hereof, the Participant shall
deliver to the Treasurer of the Company, as custodian (the “Custodian”), all
stock certificates representing the Shares issued to


--------------------------------------------------------------------------------


the Participant together with a stock transfer power or powers transferring said
Shares, duly executed in blank by the Participant. The certificates and powers
of a Participant so delivered to the Custodian shall be held by the Custodian
for the benefit and in favor of such Participant, subject to the provisions of
this Section 3. Notwithstanding the escrow, the Participant shall retain the
right to vote and enjoy all other rights and incidents of ownership of the
Shares represented by said certificates and powers except as may be restricted
hereunder. The Custodian shall issue a receipt to the Participant evidencing the
delivery of the stock certificates and transfer powers.

b.                The Custodian shall arrange to keep any stock certificates and
stock transfer powers delivered to him or her under this Section 3 in a secure
place and shall keep true and accurate records of all such certificates and
powers. The Company shall indemnify and hold harmless the Custodian against any
and all costs or expenses (including attorneys’ fees expenses), judgments,
fines, losses, claims, damages, liabilities and amounts paid in settlement in
connection with any claim, action, suit, proceeding or investigation arising out
of or pertaining to this Agreement. Any person succeeding to the office of
Treasurer shall succeed to and assume the rights and obligations of Custodian
hereunder.

c.                 Following the close of each calendar quarter, upon the
written request of the Participant, the Custodian shall deliver to the
Participant stock certificates and stock transfer powers representing such
number of Shares as became vested in the Participant and ceased to be Unvested
Shares hereunder during such calendar quarter. After all of the Shares have
vested, the Custodian shall deliver to the Participant any stock certificates
and stock transfer powers executed by the Participant representing Shares
remaining in the possession of the Custodian. The Participant hereby authorizes
the Custodian to deliver to the Company any and all Shares that are forfeited
under the provisions of this Agreement.

4.                 Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by gift, sale, operation of law or otherwise (collectively
“transfer”), any Unvested Shares or any interest therein.

5.                 Restrictions and Restrictive Legends.

The Participant hereby acknowledges and agrees that the Shares are subject to
all restrictions on transfer imposed by this Agreement between the Participant
and the Company, by Section 9(a) of the Plan, and applicable state and federal
securities laws, and that all certificates representing Shares shall have
affixed thereto a legend in substantially the following form:

The shares of stock represented by this certificate are subject to restrictions
on transfer set forth in that certain 2000 Stock Incentive Plan and a Restricted
Stock Award Agreement, copies of which are available for inspection without
charge at the office of the Treasurer of the Company.

6.                 Effect of Prohibited Transfer.

The Company shall not be required (a) to transfer on its books any of the Shares
which shall have been sold or transferred in violation of any of the
restrictions imposed by this Agreement, or (b) to treat as owner of such Shares
or to pay dividends to any transferee to whom any such Shares shall have been so
sold or transferred.

7.                 Adjustments for Stock Splits, Stock Dividends, Etc.

If from time to time there is any stock split-up, stock dividend, stock
distribution or other reclassification of the Common Stock of the Company, any
and all new, substituted or additional securities to which the Participant is
entitled by reason of Participant’s ownership of Shares shall be immediately

2


--------------------------------------------------------------------------------


subject to the restrictions on transfer and other provisions of this Agreement
in the same manner and to the same extent as such Shares.

8.                 Severability.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.

9.                 Withholding Taxes.

a.                 The Participant acknowledges and agrees that in the case of
the issuance of Restricted Stock that is “substantially vested” (within the
meaning of Treasury Regulations Section 1.83-3(b)), the Committee may require
the Participant to remit to the Company an amount sufficient to satisfy any
federal, foreign, state or local withholding tax requirements (or make other
arrangements satisfactory to the Company with regard to such taxes, including
withholding from regular cash compensation, providing other security to the
Company, or remitting or foregoing the receipt of Shares having a fair market
value on the date of delivery sufficient to satisfy such obligations prior to
the issuance of any Shares pursuant to the grant of Restricted Stock).

b.                The Participant acknowledges and agrees that in the case of
Restricted Stock that is not “substantially vested” upon issuance, if the
Committee determines that under applicable law and regulations the Company could
be liable for the withholding of any federal, foreign, state or local tax with
respect to such Shares, the Committee may require the Participant to remit to
the Company an amount sufficient to satisfy any such potential liability (or
make other arrangements satisfactory to the Company with respect to such taxes,
including withholding from regular cash compensation providing other security to
the Company, or remitting or foregoing the receipt of Shares having a fair
market value on the date of delivery sufficient to satisfy such obligations) at
the time such Shares of Restricted Stock are delivered to the Participant, at
the time the Participant makes an election under 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), with respect to such Shares, or at the
time such Shares become “substantially vested,” and/or to agree to augment such
security from time to time in any amount reasonably deemed necessary by the
Committee to preserve the adequacy of such security. The Participant
acknowledges that the Shares of Restricted Stock are subject to the forfeiture
obligation under Section 2 of this Agreement and such forfeiture obligation may
be treated as a substantial risk of forfeiture within the meaning of Section 83
of the Code, and that, in the absence of an election under Section 83(b) of the
Code, such treatment could delay the determination of the tax consequences of
such purchase for both the Company and the Participant (possibly to the
Participant’s detriment). If the Participant files a timely election under
Section 83(b) of the Code, the Participant shall provide the Company with an
original copy of such timely filed election and a certified mail or overnight
courier receipt of such filing within 10 days of the time the election is filed.

10.          Waiver; Termination.

Any provision contained in this Agreement may be waived, either generally or in
any particular instance, by the Company. This Agreement may be terminated as
provided in the Plan.

11.          Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the Company and
the Participant and their respective heirs, executors, administrators, legal
representatives, successors and assigns, subject to the restrictions on transfer
set forth in Section 4 of this Agreement.

3


--------------------------------------------------------------------------------


12.          Notice.

All notices required or permitted hereunder shall be in writing and deemed
effectively given (i) upon personal delivery (ii) one (1) day after delivery to
an overnight courier service which provides for a receipt upon delivery, or
(iii) three (3) days after deposit with the United States Post Office, by
registered or certified mail, postage prepaid, addressed, if to the Company, to
Clean Harbors, Inc., 1501 Washington Street, P.O. Box 859048, Braintree,
Massachusetts 02185-9048, Attention Treasurer; if to the Custodian, to the
Company’s aforesaid address, attention Treasurer; and if to the Participant, to
the address shown beneath his or her respective signature to this Agreement, or
at such other address or addresses as either party shall designate to the other
in accordance with this Section 12.

13.          Pronouns.

Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice-versa.

14.          Entire Agreement.

This Agreement, together with the Plan, constitutes the entire agreement between
the parties, and supersedes all prior agreements and understandings, relating to
the subject matter of this Agreement.

15.          Amendment.

This Agreement may be amended or modified only by a written instrument executed
by both the Company and the Participant.

16.          Governing Law.

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the Commonwealth of Massachusetts.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

Clean Harbors, Inc.

By:

 

 

 

 

 

 

 

Name:   Alan S. McKim

 

Date

 

 

 

Title:     President and CEO

 

 

 

 

ACCEPTED:

 

 

 

 

 

(Signature of Participant)

 

 

 

 

 

(Printed Name of Participant)

 

 

 

 

 

(Residence Street Address)

 

 

 

 

 

(City)                    (State)                     (Zip Code)

 

 

 

5


--------------------------------------------------------------------------------


Attachment A

Vesting Schedule

                         Shares on                          2006

 

                         Shares on                          2007

 

                         Shares on                          2008

 

                         Shares on                          2009

 

                         Shares on                          2010

 

 

 

 

Clean Harbors, Inc.

Participant

 

By:

 

 

By:

 

Name:

Alan S. McKim

 

Name:

 

Title:

President and CEO

 

 

 

 


--------------------------------------------------------------------------------